DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Note
3.	The Office has relied upon national phase publication US 2018/0170914 A1 as the English equivalent of WIPO publication WO 2016/181846 A1 (herein referred to as “Miyata et al.”).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sasabe et al. (JP 2018-035135 A).
	Sasabe et al. discloses compounds of the following form:

    PNG
    media_image1.png
    93
    171
    media_image1.png
    Greyscale

([0013]); an embodiment is disclosed:

    PNG
    media_image2.png
    115
    171
    media_image2.png
    Greyscale

(page 6).  However, Sasabe et al. does not explicitly disclose a compound that fully reads on any one of Applicant’s Formulae 1 and 2, particularly in regards to the connection point of the CN-substituted pyridyl group.  Nevertheless, it would have been obvious to modify the above compound such that  such that T1 = C(R8)(R9) (with R8-9 = methyl), rings A1-2 = C6 carbocyclic group (benzene), b1-2 = 0, R4-7 = hydrogen, a1 = 1, L1 = single bond, c1 = 1, and b3 = 0 of Applicant’s Formulae 1 and 2 (and producing any one of Applicant’s 448 and 458 as recited in Claim 12); b14 = b24 = 0 of Applicant’s Formula 3-7; corresponds to Applicant’s Formulae 6-2 and 7-16.  The motivation is provided by the fact that the modification merely involves change in the connection point 
	Sasabe et al. further discloses an organic electroluminescent (EL) device (organic light-emitting device) comprising the following layers:  substrate, anode, hole-injecting layer, hole-transporting layer, light-emitting layer, electron-transporting layer, electron-injecting layer, and cathode ([0098]); its inventive compounds comprise the light-emitting layer at 1-50 wt% in combination with host material such as CBP (second compound) as shown below for blue emission ([0012], [0037]):

    PNG
    media_image3.png
    155
    327
    media_image3.png
    Greyscale

such that Ar11-12 = Formula 11 (with A21 = single bond, rings CY1-2 = benzene, and e1-2 = 0), d1 = 2, and L11 = phenylene group of Applicant’s Formula H-1; Ar11-12 = Applicant’s Formula 11-7 (with e14 = e24 = 0).  Sasabe et al.’s inventive compounds inherently possess phosphorescent emission due to some minor formation of triplet excitons ([0003]).  Notice that the upper half of the light-emitting layer (adjacent to the electron-transporting layer) can be defined as the hole-blocking layer (comprising Sasabe et al.’s inventive compound).

7.	Claims 1-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miyata et al. (WO 2016/181846 A1).


    PNG
    media_image4.png
    132
    148
    media_image4.png
    Greyscale

([0029]) where Z1-6 = hydrogen, deuterium, electron-donating group D, or electron-withdrawing group A ([0031]); electron-donating group D includes optionally substituted electron-donating heterocyclic groups, while electron-withdrawing group A includes optionally substituted electron-withdrawing heterocyclic groups ([0034]-[0035]).  Configurations include the following:

    PNG
    media_image5.png
    131
    143
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    124
    122
    media_image6.png
    Greyscale

(pages 5-6).  An embodiment is disclosed:

    PNG
    media_image7.png
    303
    378
    media_image7.png
    Greyscale

1 = single bond, rings A1-2 = C6 carbocyclic group (benzene), b1-2 = 1, R1-2 = unsubstituted C4 alkyl group (t-butyl), R5-6 = hydrogen, R4 = R7 = unsubstituted C12 heteroaryl group (carbazolyl), a1 = 1, L1 = single bond, b3 = 0, and c1 = 2 of Applicant’s Formula 1; b14 = b24 = 1 of Applicant’s Formula 3-7; R14 = R24 = C4 alkyl group (t-butyl) and R12-13 = R22-23 = R25 = hydrogen of Applicant’s Formula 3(1); b3 = 0 and c1 = 2 of Applicant’s 6-3; b32 = 0 of Applicant’s Formula 7-36.  The motivation is provided by the fact that the modification merely involves change in the connection point of the CN-substituted pyridyl group (corresponding to an electron-withdrawing group A) to the benzene, producing a positional isomer that can be expected to have highly similar chemical and physical properties (and easily envisioned from the scope of Miyata et al.’s general formula), thus rendering the production predictable with a reasonable expectation of success.
	Miyata et al. further discloses an organic electroluminescent (EL) device (organic light-emitting device) comprises the following layers (in this order):  anode, hole-injecting, hole-transporting layer, electron-blocking layer, light-emitting layer, hole-blocking layer, electron-transporting layer, electron-injecting layer, and cathode ([0316]); its inventive compounds comprise the light-emitting layer in combination with host material and a phosphorescent compound (dopant material) for the emission of blue light ([0061], [0338], [0354]).  Its inventive compounds can also comprise the hole-blocking layer ([0204], [0243]); host materials include the following:

    PNG
    media_image8.png
    204
    393
    media_image8.png
    Greyscale

(second compound) (page 144) such that Ar11-12 = Formula 11 (with A21 = single bond, e1-2 = 0, and rings CY1-2 = benzene) d1 = 1, and L11 = dibenzofuranylene of Applicant’s Formula H-1; Ar11-12 = Applicant’s Formula 11-7 (with e14 = e24 = 0).

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JAY YANG/Primary Examiner, Art Unit 1786